IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                      No. 69076
                ALDA A. ANDERSON, BAR NO. 8746.
                                                                        FILED
                                                                        JAN 2 2 2016
                                                                         1E K. LINDEMAN
                                                                     CLpp5MESQJR

                                                                       CHIEF DEP7 CLERK




                         ORDER APPROVING CONDITIONAL GUILTY PLEA
                           This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorney Alda Anderson.
                Under the agreement, Anderson admitted to violations of RPC 1.15
                (safekeeping property) and RPC 5.3 (responsibilities regarding nonlawyer
                assistants), and the State Bar agreed to dismiss charges that Anderson
                violated RPC 1.3 (diligence), RPC 8.1(a) (bar admission and disciplinary
                matters), and RPC 8.4 (misconduct).
                           Anderson was admitted to the practice of law in Nevada in
                2004 and has no prior disciplinary record. The violations at issue here
                involve Anderson's use of funds from her trust account to pay business
                expenses and her failure to supervise a nonlawyer employee hired to
                handle loan modifications. Due to Anderson's failure to supervise the
                employee and provide for sufficient checks and balances to monitor
                incoming client funds, the employee was able to misappropriate funds



SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                     - 01325
                  from Anderson's business account and retain cash payments made by
                  clients for bankruptcy and loan modification services. During the relevant
                  time period, Anderson frequently gambled. She acknowledged in the plea
                  agreement that her gambling "in some manner contributed to her lack of
                  supervision and failure to properly handle her office expenses."
                                As part of the plea agreement, Anderson agreed to an 18-
                  month stayed suspension and to pay the costs of the disciplinary
                  proceedings, excluding bar counsel and staff salaries. The stayed
                  suspension is subject to the following conditions: Anderson must (1)
                  promptly comply with all requests for information from the State Bar,
                  including but not limited to, copies of bank statements and case lists; (2)
                  not engage in any activity that results in public discipline, including a
                  letter of reprimand; (3) participate in the NLAP program, including but
                  not limited to, an initial consultation with the designated NLAP physician
                  and compliance with any recommendations made by a licensed physician
                  as a result of that consultation; (4) obtain a mentor approved by the State
                  Bar for purposes of accounting and law practice management; (5) meet
                  with her mentor twice a month to discuss accounting practices,
                  supervision of employees, goals, and any other issues pertaining to her
                  legal practice; (6) provide quarterly reports to the State Bar regarding her
                  trust account, including but not limited to, copies of her trust account
                  statements; and (7) not be convicted of any crime with the exception of
                  minor traffic infractions that do not involve alcohol or controlled
                  substances.
                                Based on our review of the record, we conclude that the guilty
                  plea agreement should be approved.        See SCR 113(1). Considering the


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    .0
                duties violated, Anderson's mental state, the lack of any actual injury to a
                client, the aggravating circumstance (substantial experience in the
                practice of law), and the mitigating circumstances (absence of prior
                disciplinary record and personal or emotional problems), we agree that an
                18-month stayed suspension is sufficient to serve the purpose of attorney
                discipline   See In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d
1067, 1077 (2008) (identifying four factors that must be weighed in
                determining the appropriate discipline: "the duty violated, the lawyer's
                mental state, the potential or actual injury caused by the lawyer's
                misconduct, and the existence of aggravating or mitigating factors"); ABA
                Standards for Imposing Lawyer Sanctions,             Compendium of Prof?
                Responsibility Rules and Standards, Standard 4.12 (2015) (providing that
                absent aggravating or mitigating circumstances, "[s]uspension is generally
                appropriate when a lawyer knows or should know that he is dealing
                improperly with client property and causes injury or potential injury to a
                client"); id. Standard 7.2 (providing that absent aggravating or mitigating
                circumstances, "[s]uspension is generally appropriate when a lawyer
                knowingly engages in conduct that is a violation of a duty owed as a
                professional and causes injury or potential injury to a client, the public, or
                the legal system"); see also State Bar of Nev. v. Claiborne, 104 Nev. 115,
                213, 756 P.2d 464, 527-28 (1988) (observing that the purpose of attorney
                discipline is to protect the public, the courts, and the legal profession, not
                to punish the attorney).
                             We hereby impose an 18-month stayed suspension. Anderson
                must comply with all of the conditions in the plea agreement, as outlined
                above. Additionally, Anderson shall pay the costs of the disciplinary



SUPREME COURT
     OF
   NEVADA
                                                       3
(0) 1947A eco
                 proceedings, excluding bar counsel and staff salaries, within 90 days of
                 receipt of the State Bar's bill of costs.   See SCR 120. The State Bar shall
                 comply with SCR 121.1.
                              It is so ORDERED.




                                           Parraguirre


                                              J.




                                                               Saitta


                                                               0, 1
                                                                  0162A-A-__            J.



                                                                               i
                 Gibbons                                       Pickering




                 cc:   Chair, Southern Nevada Disciplinary Board
                       Law Office of Alda A. Anderson, P.C.
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                         4
(IF 1947A   ce